DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extraction system and hose must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2013/0244551), Multhammer (2015/0328734), and Ghilardi (6,969,310).
Regarding Claim 1, Liu teaches an apparatus for robot-supported grinding (Ref. 300, Fig. 1, [0014]), the apparatus comprising: 
a manipulator (Ref.301, Fig. 1, [0014]); 
a grinding machine (Ref. 100, Fig. 2, [0015]); 
an extraction system (Ref. 33, Fig. 3, [0019]) connected to an outlet (Ref. 333, Fig. 3, [0019]) in a housing of the grinding machine (Ref. 90&93, Fig. 2, [0015]). 
Liu fails to explicitly teach a linear actuator.  Multhammer teaches a grinder that can be attached to a manipulator and can be considered analogous art because it is within the same field of endeavor.   Multhammer further teaches a linear actuator (Fig. 5, Ref. 11, in view of the extrinsic evidence by ferrobotics website “https://www.ferrobotics.com/en/services/products/active-contact-flange/” an active contact flange is defined to measures the force applied to a workpiece) coupling the grinding machine to a tool center point (TCP) of the manipulator ([0061] describes the linear actuator (11) on a robot arm).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus for robot-supported grinding, as taught by Liu, with the linear actuator, as taught by Multhammer, to better control the application of force applied to a workpiece. 
Liu as modified teaches an extraction system with an outlet but fails to explicitly teach a hose connected to the extraction system.  Ghilardi teaches a grinding machine with an extraction system, and can be considered analogous art because it is within the same field of endeavor.  Ghilardi further teaches a hose (Ref. 7, Fig 1, [Col. 2, Line 64]) connecting the extraction system to the outlet in the housing of the grinding machine, wherein the hose is arranged around the housing of the grinding machine and the linear actuator in a roughly spiral-formed manner (Fig. 3) and is attached at one end to the manipulator (Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the extraction system, as taught by Liu, with a hose, as taught by Ghilardi, to improve debris extraction from the grinder and allow the debris to be carried to an external location.   

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified as applied to claim 1 above, and further in view of Yamami (6,057,693).
Regarding Claim 2, Liu as modified teaches the limitations of claim 1, as described above, and Liu further teaches a motor (Ref. 31, Fig. 4, [0018]) arranged in an interior of the housing (Fig. 2&3); 
a motor shaft (Ref. 311, Fig. 4, [0018]) of the motor in the interior of the housing (Fig. 2&3);
a backing pad (Ref. 359, Fig. 4, [0021]) coupled to the motor shaft (Fig. 4), the backing pad configured to receive a grinding disc (Ref. 37, Fig. 4, [0018]) and having openings for suctioning grinding dust into the interior of the housing (Fig. 4 shows the backing plate (359) having holes); and 
wherein the outlet is arranged in a wall of the housing (Ref. 913, Fig. 3, [0025]) and configured to suction the grinding dust out of the interior of the housing (Fig. 2).  
Ghilardi further teaches a wheel fan (Ref. 3, Fig. 1, [Col. 1, Line 60]) arranged on a motor shaft (Fig. 1) of the motor in the interior of the housing (Fig. 1).  It would have been obvious to one of ordinary skill in the art to insert a wheel fan on the motor shaft (311) above the extraction system to increase suction to the extraction system and leave a cleaner workpiece.  
Liu as modified fails to explicitly teach a check valve to allow air to escape from the interior of the housing.  Yamami teaches a dust collection power tool and can be considered analogous art because it is reasonably pertinent to the problem of allowing air to escape from the motor.  Yamami further teaches a check valve (Ref. 35, Fig. 2, [Col. 4, Line 46-48])  that is arranged in the hose connector ([Col. 4, Line 46-48]) and configured to allow air to escape from the interior of the housing and to prevent air from being suctioned into the interior of the housing ([Col. 5, Line 12-19]).  The check valve ensures debris from cannot flow back into the machinery.  When placing the check valve into the outlet of the extraction system of Liu, the check valve would be arranged in the outlet that is in a wall of the housing (Ref. 913, Fig. 3, as taught by Liu).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlet, as taught by Liu, with a check valve, as taught by Yamami, to prevent debris from returning into the housing thereby keeping the machinery clean.  

Regarding Claim 3,  Liu as modified teaches the limitations of claim 2, as described above, and Liu further teaches wherein the motor is arranged in the interior of the housing such that the motor is cooled by an air stream (Ref. 313) that flows from the openings in the backing pad and on to the outlet and with which the grinding dust is extracted ([0018] describes an air motor).  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the air motor such that the driving air stream carries excess heat away from the motor.  

Regarding Claim 4,  Liu as modified teaches the limitations of claim 2, as described above, and Liu further teaches wherein the grinding machine further comprises an eccentric bearing (Ref. 351, Fig. 4, [0020]) connecting the motor shaft to the backing pad such that the backing pad can carry out an orbital movement (Fig. 4, [0020]).  
Liu fails to explicitly teach the concept of the motor being cooled by an air stream flow from the openings in the backing pad.  Ghilardi teaches the concept of a motor of a grinding device can be an electric motor that is cooled via an air stream that flows from the openings in grinding device ([Col. 4, Line 14-18]).   Given the suggestion of the cooling the motor via an air stream, one of ordinary skill in the art before the effective filing date would be able to replace the air motor, as taught by Liu with an electric motor that is cooled by an air stream that flows from the openings in the backing pad and on to the outlet and with which the grinding dust is extracted, as taught by Ghilardi, since such a modification is merely an alternate equivalent structure to power the grinding machine.  

Regarding Claim 5,  Liu as modified teaches the limitations of claim 2, as described above, and Yamami further teaches wherein if extraction is absent, air suctioned in through the openings in the backing pad by means of the wheel fan escapes through the check valve ([Col. 5, Line 12-19] describes the valve opens by the airflow produced from the fan rather than using suction).  The airflow stream would still be able to open the check valve even when extraction is absent.

Regarding Claim 6,  Liu as modified teaches the limitations of claim 2, as described above, and Yamami further teaches wherein when the wheel fan generates a stagnation pressure in the interior of the housing, air can escape from the interior of the housing and into the environment through the check valve ([Col. 5, Line 12-19] describes the valve opens by the airflow produced from the fan rather than using suction). The airflow stream would still be able to open the check valve even when extraction is absent.

Regarding Claim 7, Liu as modified teaches the limitations of claim 2, as described above, and Ghilardi further teaches the concept of a motor of a grinding device can be an electric motor. Ghilardi teaches a cable for supplying electricity (Ref. 14, Fig. 1, [Col. 3, Line 11-12]) to the motor.  Ghilardi teaches the hose being wrapped in a roughly spiral-formed curve around the housing (Fig. 4). Given the teachings of Ghilardi, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the cable being wrapped in a roughly spiral formed curve around the housing to keep the cable stored and away when not in use.  

Regarding Claim 8, Liu as modified teaches the limitations of claim 2, as described above, and Multhammer further teaches wherein an effective direction of the linear actuator (Fig. 5 annotated below) runs essentially parallel to an axis of rotation of the motor (Fig. 5 annotated below).  

    PNG
    media_image1.png
    467
    530
    media_image1.png
    Greyscale


Regarding Claim 9, Liu as modified teaches the limitations of claim 1, as described above, and Liu further teaches around a longitudinal axis  of the housing of the grinding machine and the linear actuator (See annotated Fig. 2 below).  Ghilardi further teaches a cable (Ref. 4, Fig. 1, [Col. 2, Line 65]) for operating the grinding machine ([Col. 2, Line 60-61]), wherein the cable is arranged in a roughly spiral-formed curve (Fig. 4), and wherein the cable is mechanically coupled to the manipulator (Fig. 1, [Col. 2, Line 60-61] describes the cable encased in the hose to help power the grinding head).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the grinding machine, as taught by Liu, with a cable to supply external power to the grinding machine and have the chord be coupled to the manipulator to prevent interference with the movement of the arm, as taught by Ghilardi.  

    PNG
    media_image2.png
    612
    656
    media_image2.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified as applied to claims 2-9 above, and further in view of Mellor (3,585,980).
Regarding Claim 10, Liu as modified teaches the limitations of claim 9, as described above, but and Ghilardi further teaches a cable hose (Ref. 5, Fig. 1, [Col. 2, Line 65]) fails to explicitly teach the cable arranged together with other cables.  Mellor teaches a grinding apparatus with an extraction system and can be considered analogous art because it is within the same field of endeavor.  Mellor teaches a grinding tool with a disc that is powered via a flexible power cable (Ref. 6, Fig. 1, [Col. 3, Line 15-18]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cable with in the sleeve, as taught by Ghilardi, with other cables such as a power cable, as taught by Mellor, to provide more power and torque to the grinding machine and provide different kinds of power such as an AC or DC current.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/606,677 in view of Ghilardi (6,969,310). Ghilardi teaches a grinding apparatus with an extraction system and hose (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the extraction system, as taught by Application No. 16/606,677, to include a hose, as taught by Ghilardi, to improve debris extraction from the grinder and allow the debris to be carried to an external location.   
Claim 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 16/606,677 in view of Ghilardi (6,969,310). Ghilardi teaches a grinding apparatus with an extraction system and hose (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the extraction system, as taught by Application No. 16/606,677, to include a hose, as taught by Ghilardi, to improve debris extraction from the grinder and allow the debris to be carried to an external location.   
Claim 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16/606,677 in view of Ghilardi (6,969,310). Ghilardi teaches a grinding apparatus with an extraction system and hose (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the extraction system, as taught by Application No. 16/606,677, to include a hose, as taught by Ghilardi, to improve debris extraction from the grinder and allow the debris to be carried to an external location.   
Claim 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 16/606,677 in view of Ghilardi (6,969,310). Ghilardi teaches a grinding apparatus with an extraction system and hose (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the extraction system, as taught by Application No. 16/606,677, to include a hose, as taught by Ghilardi, to improve debris extraction from the grinder and allow the debris to be carried to an external location.   
Claims 3-7 are reject due to being dependent upon a rejected claim.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evers (2020/0078940), Ryan (2015/0020369), Wood (7,118,452), Antenen (2004/0259471), and Lanzer (5,231,803) teach grinding machines with suction and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723